Title: To Thomas Jefferson from John Milnor, 28 June 1808
From: Milnor, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philad 28 June 1808.
                  
                  In the absence of Mr. John Vaughan I have the honor of enclosing a Bill of Lading for Four double Kegs & one single one of White Lead about 250 ℔, Shipped to the adress of Mess. Gibson & Jefferson by the Schooner Adventure Capt Town—Mr. V will send the account when he returns 
                  I remain with great respect, Your Obedient Servant
                  
                     J Milnor. 
                     for John Vaughan
                  
               